The complaint alleges that the defendants conspired, combined and confederated with each other and with other persons to extort, demand and obtain from the plaintiff the sum of $100; that in pursuance of that conspiracy and combination they threatened to injure the plaintiff in his property and business unless said sum was paid; and that by reason of said conspiracy and combination, and of said threats, intimidation and coercion, and by such means alone, said sum was paid by the plaintiff to the defendants. It is found that the payment was made, that the combination between the members of the defendant union to secure that payment, and Butler's agency for it, existed, and that the *Page 11 
money was paid through the operation of that combination. So far there is no contention here.
The plaintiff further claims that the combination for the purposes of its controversy with him, resulting in the payment by him, was an unlawful one. He claims that it was unlawful (1) because its object was unlawful, and (2) because the means to accomplish that object were unlawful. He also claims that, as the payment was one into which he was coerced through the operation of this unlawful conspiracy, he is entitled to recover it back. The defendants do not deny that a combination or confederation of men, either for the accomplishment of an unlawful object or for the accomplishment of a lawful object by unlawful means, is unlawful; neither do they deny that if the combination between them, which resulted in the payment in question, was an unlawful one, the plaintiff is entitled to recover. The contention between the partes, therefore, becomes primarily resolved into one as to whether the conceded confederation of the defendants, through which the payment was obtained, was an unlawful one by reason of the unlawful character of either its object or the means employed.
The plaintiff asserts the right to a judgment upon narrower grounds than those thus suggested, and notwithstanding a failure to establish an unlawful conspiracy. This claim, however, is subordinate to his main proposition, and need not be considered unless it shall appear that his principal contention, already stated, fails him.
The disagreement between the plaintiff and the defendants as to the lawfulness of the object of the latter's combination is one which arises chiefly, if not entirely, out of a difference of view as to what is to be regarded as that object. The defendants say that the object was the ultimate object of the union, to wit, among other things, the promotion of the welfare of its members and the advancement of their rights and privileges as laboring men; or, if not that, the freeing of themselves from the competition of those not members of the union; or, if not that, and the object is to be brought into closer relation to the matters in controversy, *Page 12 
the compelling of "unfair" bosses to become "fair." The plaintiff finds the object sought in an attempt to punish him for his business dealings contrary to the wishes of the union, by the exaction from him of $100 as the price of his freedom from harassment in the marketing of his product.
These differences in the analysis of the situation disclosed by the record are more formal than vital. Their chief importance arises from the changed form which must be given to the discussion of the underlying questions involved, and the different use of terms which must be made according as one view or the other be adopted. For the purposes of our consideration, therefore, we may well assume, as did the court below, that the object sought by the defendants in what they confederated to do was some one of the more remote objects claimed by them, and that this object was a lawful one. This, of course, involves the transferring into the field of means that which would in the other view be regarded as an end, and the consideration of all that the defendants did in the accomplishment of its object as means to that accomplishment.
The question before us thus becomes narrowed down to the single inquiry as to whether or not the defendants in the pursuit of their object — whether it be regarded as their general welfare as laboring men, the diminution of outside competition, or the enlargement of their field of opportunity by increasing the number of employers of union labor only — used unlawful means. This question suggests the possibility of a wide range of inquiry, involving the consideration of important legal principles which have been much discussed, and upon certain of which there has been some divergence of opinion. The facts of this case, however, are such as to require from us the application of no principles which have not been long and well established, and but few of them.
The salient facts in the story spread upon the record are, that this defendant association, through their representative the defendant Butler, demanded of the plaintiff the payment to them of a sum of money, upon the threatened alternative *Page 13 
that if payment was refused he would, by their action in refusing to handle his product in their work then in progress, be annoyed and harassed in the enjoyment of the benefit of the market for that product which he had obtained, and in all probability be wholly deprived of that market. The action thus threatened was within the power of the defendants to take. The consequences which would flow to the plaintiffs from it, if taken, were such as might well excite in him a reasonable apprehension of serious injury. To the pressure thus brought to bear upon him he yielded and paid the sum exacted.
There is nothing in the record to relieve this picture. It does not improve it to say that the defendants were seeking to enforce a penalty or to collect damages assessed. They had no right to inflict a penalty upon, or assess damages against, this man who owed them no duty through association in the membership of the union, by contract, or otherwise. The plaintiff owed them nothing. To overawe him into the payment of something, by means of threats of injury in their power to inflict and of such a character as to naturally arouse a reasonable apprehension of serious consequences to him, in the event of his refusal, was an act of the purest extortion — using that word in its widest meaning — and in the plainest violation of our statute, § 1296, of our decisions, and of the universally-accepted principles of the common law. State v. Glidden, 55 Conn. 46, 8 A. 890; State v.Stockford, 77 Conn. 227, 58 A. 769. The statement of what the defendants undertook to do easily discloses that this is not the ordinary case found in the books, involving the exercise by trade, capital or labor combinations, of claimed powers, in their struggles for success. These cases have not infrequently called for the determination of nice legal questions, and the application of doctrines which, while they might be pertinent to the present situation, are wholly unnecessary for the decision of the simpler question before us.
The most elemental principles of justice and right, which have by universal consent been adopted into the common *Page 14 
law, suffice for a conclusion that money cannot be lawfully exacted of a man in the manner here successful. We are aware of no case where in the progress of a labor or trade controversy a similar attempt to extort money as the price of forbearance from threatened injurious action has ever come before the courts, save that of Carew v. Rutherford,106 Mass. 1, where the attempt is characterized as a species of annoyance and extortion which the common law has never tolerated.
It is attempted to justify the action of the union in its money demand, upon the proposition that as its members had the right to decline to handle the plaintiff's brick they had the right to waive the exercise of that right upon such conditions as they might impose. The proposition is, that money demanded and obtained as the price of forbearance from the commission of an act of injury — even when the commission of that act is held over the man to coerce and intimidate him into compliance with the demand — is lawfully obtained, if the threatened act was one which the threatener might lawfully do. Such a proposition could oftentimes be used to justify the vilest blackmailer, and is palpably unsound in that it ignores certain elements which may be present to convert the proceeding into a wrong or a crime. 28 Amer.  Eng. Ency. of Law (2d Ed.), 141.
It is further said that the action of the defendants was justified in the exercise of the rights of fair trade competition. If it be assumed that these journeymen bricklayers and this brick manufacturer, whose business touched each other only in that the latter sold brick to persons for whom the former worked, are to be regarded as trade competitors, so that the recognized doctrines applicable to such competitors are applicable to them, it yet remains that the means resorted to in this case would not be permitted.
   There is no error.
In this opinion the other judges concurred.